                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #: _________________
 ----------------------------------------------------------------------- X   DATE FILED: 7/2/2021
                                                                         :
 MATTHEW CHARLES BELANGER,                                               :
                                                                         :
                                                 Plaintiff,              :     1:21-cv-01644-GHW
                                                                         :
                              -against-                                  :            ORDER
                                                                         :
 NEW YORK UNIVERSITY AND NYU                                             :
 SHANGHAI,                                                               :
                                                                         :
                                                 Defendants.             :
                                                                         :
 ---------------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         On July 1, 2021, Plaintiff requested that the Court permit him to serve defendant NYU

Shanghai through “President Andrew Hamilton, as the chief officer of both NYU and NYU

Shanghai, or on any employee working at NYUSH’s domestic office located at 14 East 4th Street in

New York City.” Dkt. No. 15 at 1.

         A plaintiff seeking to effect alternative service must make a showing that the other

prescribed methods of service were “impracticable.” S.E.C. v. Nnebe, No. 01 CV 5247, 2003 WL

402377, at *3 (S.D.N.Y. Feb. 21, 2003) (quotation omitted). Plaintiff merely asserts that proper

service of NYU Shanghai would be expensive and time consuming. The fact that service on a

defendant may be difficult is not an adequate justification for alternative service. Because Plaintiff

has not demonstrated that it would be impracticable to serve NYU Shanghai by traditional methods

of service, his request for an alternative means of service is denied.

         Plaintiff is directed to confer with the Southern District of New York’s Pro Se Office

regarding any inquiries as to the process for requesting a new summons for NYU Shanghai.
       Plaintiff is directed to serve a copy of this order on defendant NYU Shanghai and to retain

proof of service.

       SO ORDERED.

 Dated: July 2, 2021                              _____________________________________
 New York, New York                                        GREGORY H. WOODS
                                                          United States District Judge




                                                 2
